Citation Nr: 1020234	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972, including a tour in Vietnam from August 1970 to August 
1971.  He died in April 2007.  The appellant is his surviving 
spouse (widow).  She appealed to the Board of Veterans' 
Appeals (Board) from a November 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied her claim for service 
connection for cause of death.

In her September 2008 substantive appeal (on VA Form 9), the 
widow-appellant requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  This type of hearing is 
also referred to as a Travel Board hearing.  A hearing was 
scheduled for April 2010, but she did not report for the 
scheduled proceeding.  She also has not provided an 
explanation (good cause) for her failure to appear and has 
not requested to reschedule the hearing.  Accordingly, the 
Board considers her hearing request withdrawn and will decide 
her appeal based on the evidence of record.  See 38 C.F.R. § 
20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.

2.  There is a presumption of service connection for Veterans 
who served in Vietnam and have this presumed exposure to 
Agent Orange or other herbicides while there who later 
develop cancers of the larynx and trachea.

3.  According to his death certificate, the Veteran died in 
April 2007 from carcinoma of the epiglottis of approximately 
3 years' duration; an autopsy was not performed and it was 
unknown whether tobacco use contributed to death.  

4.  At the time of his death, service connection had not been 
established for any disability, including the terminal 
cancer, and the Veteran did not have any pending claims for 
VA benefits (the RO had just recently, in March 2007, so the 
month before his death, determined he was not entitled to 
service connection for the cancer that caused his death, 
including on a presumptive basis for his service in Vietnam 
because the fatal cancer originated at the base of his tongue 
and metastasized, i.e., spread to his larynx, so the larynx 
and trachea were not the primary site of the fatal cancer).

5.  There is no probative (competent and credible) medical or 
other evidence suggesting the cancer that caused the 
Veteran's death, or any substantial or material contributing 
factor, either originated during his military service, within 
one year of his discharge, or was otherwise related to his 
service.


CONCLUSION OF LAW

The Veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
underlying merits, providing relevant statutes and VA 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that the claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).



Additionally, in claims for dependency and indemnity 
compensation (DIC) benefits, including for cause of death, 
§ 5103A VCAA notice must include:  (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate the claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim - including the 
downstream disability rating and effective date elements.  

Here, by way of a letter dated in August 2007, the RO advised 
the appellant of the evidence needed to substantiate her 
claim and explained what evidence VA was obligated to obtain 
or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The letter also provided claim-
specific information required by Hupp and discussed the 
downstream effective date element of her claim in accordance 
with Dingess/Hartman, supra.  Moreover, the RO sent that 
letter prior to initially adjudicating her claim in the 
November 2007 decision at issue in this appeal, which is the 
preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II). 



VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records, and private treatment records - including 
the records concerning the evaluation, treatment and 
palliative care he received immediately prior to his death.  
The Veteran also had a VA compensation examination in 
February 2007, so just some two months prior to his death, in 
response to the claim he had filed to try and establish 
service connection for the cancer that ultimately proved 
fatal.  So the medical opinion obtained from that VA 
examination, and the other evidence of record, provides the 
evidence and information needed to determine whether his 
fatal cancer may be directly or presumptively linked to his 
military service - and especially, as will be explained, to 
his presumed exposure to Agent Orange or other herbicides 
during his tour in Vietnam.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  And because there is already a medical nexus 
opinion of record concerning this determinative issue, 
the Board need not request or obtain another opinion on this 
very same issue.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008), wherein the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that 38 
U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion for a DIC claim, but 
it does require VA to assist a claimant in obtaining such 
whenever it is necessary to substantiate the DIC claim.  The 
Federal Circuit Court added that there was no duty to provide 
a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) 
since this provision is explicitly limited to claims for 
disability compensation (service connection), which is 
defined as a monthly payment made by VA to a Veteran, and 
therefore does not pertain to a DIC claim.  Id.  But see Wood 
v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in 
the context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination (or, here, obtain an 
opinion since the Veteran is deceased) when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).

Here, the February 2007 VA compensation examiner determined 
the primary site of the Veteran's ultimately fatal cancer was 
the base of his tongue, not his larynx or trachea, and that, 
instead, the cancer had spread to these other areas, not 
originated there.  So, as will be explained, he did not have 
the type of cancer contemplated by 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) to warrant granting service connection 
on a presumptive basis for his presumed exposure to Agent 
Orange or other herbicides in Vietnam.  The VA examiner also 
did not otherwise link the fatal cancer to the Veteran's 
military service, including to that presumed exposure, nor 
does any of the other medical evidence on file for 
consideration in this appeal.

II.  Entitlement to Service Connection for Cause of the 
Veteran's Death

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., etiological link 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  


A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b).

A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the Veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As a lay person, she does not have the necessary 
medical training and/or expertise to establish this link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's military personnel records, including his DD 
Form 214, indicate he served in the Republic of Vietnam from 
August 1970 to August 1971.



Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii). Furthermore, even if a Veteran does not have 
a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  An opinion of VA's General Counsel held 
that service on a deep-water naval vessel off the shores of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, may not be considered service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  
And the Federal Circuit Court since has clarified that 
service in the Republic of Vietnam requires service on the 
landmass of Vietnam or inland waterways.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).



The Veteran's certificate of death shows he died in April 
2007 from carcinoma of the epiglottis.  The epiglottis is the 
lidlike cartilaginous structure overhanging the entrance to 
the larynx and serving to prevent food from entering the 
larynx and trachea while swallowing.  See Dorland's 
Illustrated Medical Dictionary 566 (28th ed. 1994).  
According to the death certificate, he had had the cancer for 
approximately 3 years, although an autopsy was not performed 
and it was unknown whether tobacco use had contributed to his 
death.

During his lifetime, however, the Veteran had not established 
his entitlement to service connection for any disability, 
including specifically for any cancer involving his 
epiglottis.  In fact, in a rating decision dated in March 
2007, so the month immediately preceding his death, the 
Veteran was specifically denied service connection for the 
cancer that ultimately caused his death.  He had claimed that 
his presumed exposure to Agent Orange and other herbicides 
in Vietnam was the cause of his cancer and, therefore, 
entitled to presumptive service connection under the 
provisions of 38 U.S.C.A. § 1116(a)(2), (f) and 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The RO had determined instead, however, based on a February 
2007 VA compensation examiner's medical opinion, that the 
cancer had originated at the base of the Veteran's tongue.  
So that was the initial, primary site of the cancer, not his 
larynx or trachea (rather, the cancer had mestastasized, 
i.e., spread to these other areas), and cancer of the tongue 
is not on the list of diseases entitled to presumptive 
service connection based on exposure to Agent Orange or other 
herbicides in Vietnam.  The RO consequently denied the claim.

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).  The Veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may 
be established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).  
The Court has specifically held that the provisions set forth 
in Combee, which, instead, concerned exposure to radiation, 
are nonetheless applicable in cases, as here, involving 
exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

But there is no probative (competent and credible) medical or 
other nexus evidence suggesting the Veteran suffered from any 
issues concerning his larynx or trachea during or even 
contemporaneous to his military service, including during the 
one-year presumptive period following his discharge in 
January 1972.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The same is true for the many 
ensuing years, indeed decades, as confirmed by his 
certificate of death and treatment records showing his 
ultimately fatal cancer only dated back to approximately 3 
years before his death, meaning only since 2004 or 
thereabouts.

None of the medical and other competent evidence dated in the 
many years since service indicates or even suggests the 
terminal cancer is attributable to the Veteran's military 
service - and especially to his presumed exposure to Agent 
Orange or other herbicides while stationed in Vietnam.  There 
is only the widow-appellant's unsubstantiated lay allegation, 
which, alone, is insufficient to establish this required 
correlation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).



Concerning post-service treatment, the medical evidence of 
record includes private treatment records from doctors B.S., 
D.C. and B.M. dated from January 2005 through November 2006.  
Unfortunately, at no point during the Veteran's ongoing 
treatment for carcinoma of the epiglottis did one of these 
doctors provide the required medical nexus opinion concerning 
the etiology of this disease, including especially in terms 
of whether it was attributable to the Veteran's military 
service (namely, to exposure to Agent Orange or other 
herbicides in Vietnam) or otherwise dated back to his 
military service that had ended more than 30 years earlier.  
These treatment records show diagnosis of the disease in 
January 2005 and treatment for it until his death in April 
2007, but without any attribution of this disease to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  So the terminal 
cancer has not been linked by competent and credible medical 
or other evidence to his military service and, again, even to 
his presumed exposure to Agent Orange or other herbicides in 
Vietnam.  Accordingly, the record does not contain the 
required medical nexus opinion necessary to establish 
entitlement to service connection for the cause of the 
his death.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Board is sympathetic to her loss of 
her husband, but the Board may not go beyond the factual 
evidence presented in this claim to provide a favorable 
determination.  Accordingly, the appeal is denied.




ORDER

The claim for service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


